His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Defendant married outside of .the State and afterwards removed here with his wife. When they had resided here ¡about a year the wife sought and obtained a judgment of separation from bed and board. Plaintiffs, who represented her as counsel in that suit,- now sue defendant for their fee.
By the terms of Art. C. C. 2401, a community or partnership of acquets and gains arose between the parties from the time they came into the State to live; in other words, those were the property relations between the parties, established by law in default of agreement regulating their conjugal relátions in that respect. (C. 0., 2325).
And by the terms of Arts. C. C., 155 and 123 the separation from bed and board carried with it a dissolution of those relations.
Now as we read the case of Benedict v. Holmes, 104 La., 528, especially on rehearing, the fee of an attorney who successfully conducts on behalf of the wife a suit for separation from bed and board and. dissolution of the community, constitute an obligation of the community and as such are chargeable against the' husband like any other debt of the community.
Defendant is therefore liable for plaintiff’s fee.
*337Opinion and decree, June 26th, 1914.
Rehearing refused, July 17th, 1914.
Writ denied, October 9th, 1914.
As to the amount of this fee, a jury allowed $366.45, which added to $162.90 already received from the wife makes a total fee of $529.35 for plaintiff’s services.
We do not think the allowance excessive.
On the face of the papers there was a mere judgment by default, without a settlement of the community. In point of fact it was an amicable adjustment of the marital relations between the parties, which one of them had determined to bring to an end.
Numerous conferences were had between counsel, chiefly at the instance of defendant, and attempts made .to effect a reconciliation between the parties, or if that failed, then to reach an adjitstment of their difference with the least possible friction.
As every lawyer knows, proceedings had in Court represent but a small fraction of the time and labor involved in handling such matters, and services of this kind are to he taken into consideration in fixing an attorney’s fees, quite as much as mere routine services rendered in open Court.
Judgment affirmed.